IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BENJAMIN DAVIS, II,
Plaintiff,
Civil Action No, ADC-19-2194

V5.

BALTIMORE CITY COMMUNITY
COLLEGE, ef al.,

Defendants.

ee * eH KR HH HF

FORK KR OR RR OR OR ROR ROK ROR RRR A OR RRO OR A OK

MEMORANDUM OPINION

Defendants, Baltimore City Community College (“B.C.C.C.”) and Darryl C. Moore,
Freddie McGraffinried, Stuart Park, James Wright, Michael Stephens, and Debra L. McCurdy
(collectively “individual Defendants”), move this Court to dismiss the Complaint of pro se
Plaintiff, Benjamin Davis, III, for violations of due process, equal protection, excessive force
pursuant to 42 U.S.C. § 1983, and retaliation (the “Motion to Dismiss”) (ECF No. 16). After
considering the Motion to Dismiss and the responses thereto (ECF Nos. 19, 20), the Court finds
that no hearing is necessary. See Loc.R. 105.6 (D.Md. 2018). For the reasons stated herein, the
Court GRANTS Defendant’s Motion to Dismiss. The Court also GRANTS Plaintiff leave to
amend the Complaint.

FACTUAL BACKGROUND

When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the
challenged complaint. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). Plaintiffs
Complaint is brief and contains few specific factual allegations. On May 14, 2019, Plaintiff was

on B.C.C.C.’s campus to register for classes. ECF No. 1 at 2. While on campus, Plaintiff was

 
assaulted by a campus security officer. Jd. At some point during the incident, Plaintiff kicked
Defendant DeGraffinried. Id. at 3. Defendants called the Baltimore City Police Department and
“by use of excessive force illegally arrested” Plaintiff. Jd. Plaintiff was then placed in involuntary
psychiatric hold, where he received a “clean evaluation and was released expeditiously.” Jd. at 2.

The following day, Plaintiff received a letter from B.C.C.C.’s Vice President for Student
Affairs informing him that he was scheduled for a hearing in front of the Incident Management
Advisory Committee regarding the May 14 incident. ECF No. 16-3 at 2.! The hearing was
scheduled for May 28, 2019. Jd At the hearing, Plaintiff was confronted with allegations he
assaulted Defendant Freddie DeGaffinried, an officer who responded to the May 14 incident. ECF
No. 1 at 3. Defendant DeGaffinried was the only Defendant present at the hearing, and he was the
only person who filed an administrative complaint against Plaintiff. Jd.

On May 29, 2019, Plaintiff received notice that the Advisory Committee recommended he
be expelled from B.C.C.C., and the Vice President of Student Affairs was adopting this
recommendation. ECF No. 16-4 at 2. Plaintiff appealed this decision to B.C.C.C. President
Defendant Debra L. McCurdy, who upheld the decision to expel Plaintiff in a letter on August 8,

2019. ECF No. 16-5 at 2.

 

| The specifics of Plaintiff's disciplinary hearing schedules and decisions are set forth in the
Exhibits to Defendants Motion to Dismiss. See ECF Nos. 16-3, 16-4, & 16-5. The Court may
consider these attachments without converting the Motion to a Motion for Summary Judgment
under Federal Rule of Civil Procedure 12(d), because the Exhibits are letters to the Plaintiff that
contain information that is “integral to the complaint and authentic.” Goines v. Valley Cmty. Servs.
Bd., 822 F.3d 159, 164 (4th Cir. 2016) (quoting Sec’y of State for Defence v. Trimble Nav. Ltd.,
484 F.3d 700, 705 (4th Cir. 2007)); see also Uzoechi v. Wilson, JIKB-16-3975, 2017 WL 3968535,
at *1 (D.Md. Sept. 8, 2017) (finding that in a case in which a former student was challenging a
school disciplinary hearing, the Court could rely on both facts alleged in the complaint as well as
in a document attached to the motion to dismiss titled “OFFICIAL NOTICE OF DECISIONS
AND SANCTION(GS)”).
PROCEDURAL BACKGROUND

On July 26, 2019, Plaintiff filed suit in this Court against Defendants, alleging
constitutional violations of due process and equal protection, excessive force under 42 U.S.C. §
1983, and retaliation, seeking $10,000,000 in “punitive, monetary, and nominal damages” as well
as a change to the B.C.C.C. administrative hearing procedure. ECF No. 1 at 24.2 On October 1,
2019, Defendant filed the Motion to Dismiss. ECF No. 16, Plaintiff filed an opposition on October
2, 2019, ECF No. 19, to which Defendant replied on October 9, 2019, ECF No. 20.

This matter is now fully briefed, and the Court has reviewed Defendant’s Motion to
Dismiss, as well as the responses thereto. For the following reasons, Defendant’s Motion to
Dismiss (ECF No. 16) will be GRANTED. Additionally, Plaintiff will be GRANTED leave to
amend the Complaint. | .

DISCUSSION
A. Standard of Review

Defendants move to dismiss Plaintiff's claims of violation of due process, violation of
equal protection, § 1983 excessive force, and retaliation pursuant to Federal Rules of Civil
Procedure 12(b)(5) and 12(b)(6). ECF No. 16-1 at 1.

1. Motion to Dismiss for Insufficient Service of Process

Federal Rule of Civil Procedure 4(c) governs the proper procedure for serving a summons
and complaint; the purpose of a Rule 12(b)(5) motion is to challenge a Plaintiff's failure to comply
with Rule 4. When a defendant files a Rule 12(b)(5) motion to dismiss, “the plaintiff bears the

burden of establishing the validity of service pursuant to Rule 4.” O’Meara v. Waters, 464

 

* Tn accordance with Standing Order 2018-04 of the United States District Court for the District of
Maryland and upon consent of all parties, this case was directly assigned to United States
Magistrate Judge A. David Copperthite for all proceedings on August 12, 2019. ECF No. 6.

3

 

 

 
F.Supp.2d 474, 476 (D.Md. 2006). “Generally, when service of process gives the defendant actual
notice of the pending action, the courts may construe Rule 4 liberally to effectuate service and
uphold the jurisdiction of the court.” /d. (first citing Karisson v. Rabinowitz, 318 F.2d 666, 668
(4th Cir. 1963), then citing Armco, Inc. v. Penrod-Stauffer Bldg. sys, Ine., 733 F.2d 1087, 1089
(4th Cir. 1984)). Although courts may give Rule 4 liberal construction, the “plain requirements
for the means of effecting service of process may not be ignored.” Armco, 733 F.2d at 1089.
While pro se litigants are typically afforded greater leniency than represented litigants, “[p]ro se
status .. . is insufficient to establish good cause” for failure to comply with Rule 4, “even where
the pro se plaintiff mistakenly believes that service was made properly.” Jann v. Fisher, 276
F.R.D. 190, 193 (D.Md. 2011) (quoting Hanson v. Fairfax Cnty. Sch. Bd., 405 F.App’x 793, 794
(4th Cir. 2010)).
2. Motion to Dismiss Jor Failure to State a Claim

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro, 178 |
F.3d 231, 243 (4th Cir. 1999)). A complaint must contain “sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.”” Ashcroft v. Igbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists
“when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. An inference of a mere possibility of
misconduct is not sufficient to support a plausible claim. Jd. at 679. As stated in Twombly,
“{flactual allegations must be enough to raise a right to relief above the speculative level.” 550

U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

 
elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked
assertions’ devoid of ‘further factual enhancement.”” Jgbal, 556 U.S. at 678 (internal citations
omitted). Although when considering a motion to dismiss a court must accept as true all factual
allegations in the complaint, this principle does not apply to legal conclusions couched as factual
allegations. Twombly, 550 U.S. at 555.
B. Defendant’s Motion to Dismiss

I. Plaintiff failed to properly serve Defendants pursuant to Rule 4.

Defendants first contend that they were not properly served pursuant to Rule 4, and,
therefore, Plaintiff has failed to bring them within this Court’s jurisdiction. ECF No. 16-1 at 6—
10. The Court agrees.

As a Maryland institution of higher education, B.C.C.C. is a state agency. MD. CODE,
EDUuc. § 16-503; see also Cmty. Colls.—Historic Pres—Cmty. Coll. Project Subject to State, But
Not Local, Historic Pres. Regulation, 87 Op. Att'y Gen. 17 (Md.A.G.), 2002 WL 337609 (Feb. 27,
2002) (“The Court of Appeals concluded [in Board of Trustees v. John K. Ruff, Inc.| that a
community college is a State agency”). To effectuate service upon a state agency, Plaintiff must
serve the agency by “(A) delivering a copy of the summons and of the complaint to its chief
executive officer; or (B) serving a copy of each in the manner prescribed by that state’s law for
serving a summons or like process on such a defendant.” FED.R.Civ.P. 4(j)(2). The manner for
serving a state agency under the Maryland Rules allows service upon “(1) the resident agent
designated by the officer or agency, or (2) the Attorney General or an individual designated by the
Attorney General in a writing filed with the Clerk of the Court of Appeals.” Md. Rule 2-124(k).
To effectuate service upon an individual, Plaintiff must serve the individual by

(1) following state law for serving a summons in an action... ; or
(2) doing any of the following:

 
(A) delivering a copy of the summons ‘and of the complaint to the individual
personally;

(B) leaving a copy of each at the individual’s dwelling or usual place of abode
with someone of suitable age and discretion who resides there; or

(C) delivering a copy of each to an agent authorized by appointment or by law
to receive service of process.

FED.R.CIV.P. 4(e). When serving an individual, the Maryland Rules allow service

(1} by delivering to the person to be served a copy of the summons, complaint, and
all other papers filed with it; (2) . .. by leaving a copy of the summons, complaint,
and all other papers filed with it at the individual’s dwelling house or usual place
of abode with a resident of suitable age and discretion; or (3) by mailing to the
person to be served a copy of the summons, complaint, and all other papers filed
with it by certified mail requesting: “Restricted Delivery—show to whom, date,
address of delivery.”

Mad. Rule 2-121(a). Even when Defendants receive actual notice of the proceedings against them,

Plaintiff still must comply with “plain requirements for the means of effecting service of process.” _

Armco, 733 F.2d at 1089.

Here, Plaintiff attempted to serve Defendants by mailing via certified mail copies of the
Summons and Complaint to B.C.C.C. ECF No. 16-1 at 7.3 The Summons for B.C.C.C. and
’ Defendant Moore are the only Summons for which a delivery receipt was filed. See ECF No. 8.

a

Both receipts were signed by “F. Smith”—an unidentified person—and fail to indicate the date of
delivery. Jd The Summons for the remaining Defendants are accompanied by United States
' Postal Service tracking numbers that merely state they were “Left with Individual.” id. at 9, 12,
15, 18,21. None of these service attempts comply with Rule 4(j) or the Maryland Rules for serving

a state agency. Furthermore, none of these service attempts as to the individual Defendants in their

individual capacities complied with any of the methods prescribed in Rule 4(e) or the Maryland

 

3 Defendants have attached to their Motion as an Exhibit two emails from Assistant Attorney
General Raymond Mulera to Plaintiff. ‘The Court does not consider these emails in its opinion, as

they are not integral to the Complaint and would force the Court to convert Defendants’ Motion

to Dismiss to a Motion for Summary Judgment. See FED.R.CIv.P. 12(d).
6

 
Rules. Although Plaintiff contends that service was proper because he is pro se and “relied solely
on the services provided” by this Court, ECF No. 20 at 1, service was still improper “even where
the pro se plaintiff mistakenly believes that service was made properly.” Tann, 276 F.R.D. at 193
(quoting Hanson, 405 F.App’x at 794), Regardless of whether Defendants had actual notice of
this suit (and the filing of the Motion makes clear they did), Plaintiff still cannot establish that he
properly served Defendants or that there was good cause for his failure to do so. See O’Meara,
464 F.Supp.2d at 476. Accordingly, the Court will GRANT Defendant’s Motion to Dismiss under
Rule 12(b)(5).

2. Plaintiff's claims against B.C.C.C. and Defendants in their official capacities are barred
by the Eleventh Amendment.

Defendants next argue that Plaintiff s claims against them in their official capacities are

barred by the Eleventh Amendment. ECF No. 16-1 at 6. The Court agrees.
The Supreme Court of the United States has definitively established that “an unconsenting
| State is immune from suits brought in federal courts by her own citizens as well as by citizens of
another state.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (quoting
Emps. v. Missouri Pub. Health & Welfare Dep't, 411 U.S. 279, 280 (1973)). The State of
Maryland has not “waive[d] any right or defense of the State or its units, officials, or employees
in an action in a court of the United States ... including any defense that is available under the
[Eleventh] Amendment to the United States Constitution.” Mp. CODE, STATE GOV'T § 12-103(2).
As detailed above, B.C.C.C. is a state agency. As a state agency, Maryland law provides B.C.C.C.
is “afforded the protections of sovereign immunity.” Samuels v. Tschechtelin, 135 Md.App. 483,
521-22 (2000); see also Bd. of Trs. of Howard Cmty. Coll. V. John K. Ruff, Ine., 278 Md. 580

(1976) (finding that a Maryland state community college and its Board of Trustees were entitled

 
to sovereign immunity). Defendant B.C.C.C. is accordingly entitled to sovereign immunity under
the Eleventh Amendment.

It is unclear whether the remaining individual Defendants are being sued in their official
or individual capacities. To the extent that they are being sued in their official capacities, the
remaining Defendants are also entitled to Eleventh Amendment immunity. The Supreme Court
has held “[t]he Eleventh Amendment bars a suit against state official when ‘the state is the real,
substantial party in interest.” Pennhurst, 465 U.S. at 101 (quoting Ford Motor Co. v. Dep’t of
Treasury, 323 U.S. 459, 464 (1945)). “Thus, ‘[t]he general rule is that relief sought nominally
against an officer is in fact against the sovereign if the decree would operate against the latter.’”
id. (quoting Hawaii v. Gordon, 373 U.S. 57, 58 (1963) (per curiam)). Accordingly, “the individual
defendants are immune from liability for damages in their official capacities. Because a Maryland
community college .. . [is a] state agenc[y], the Eleventh Amendment precludes an unconsented
federal court suit seeking damages or other retrospective remedies against [state community
college] officials.” Williams v. Bd. of Trs. of Frederick Cmty. Coll., CCB-03-2123, 2004 WL
45517 (D.Md. Jan. 8, 2004) (internal citation omitted), Because sovereign immunity extends to
the individual Defendants, Plaintiff cannot sustain his claims against them in their official
capacities. |

Because B.C.C.C. and the individual Defendants in their official capacities are immune
from suit under the Eleventh Amendment, the Court will GRANT Defendants’ Motion as it
pertains to B.C.C.C, and the individual Defendants in their official capacities and will! DISMISS
these parties with prejudice.

3. Plaintiff fails to sufficiently state a claim on which relief can be granted against Defendants
in their individual capacities.

 
Defendants also argue that Plaintiff has failed to state claims upon which relief can be
granted against the individual Defendants in their individual capacities. ECF No. 16-1 at 10-16.
The Court agrees.

In order for a claim to be facially plausible to survive a Rule 12(b)(6) motion, the plaintiff
must “plead[] factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. An inference of a mere
possibility of misconduct is not sufficient to support a plausible claim. Jd at 679. A pro se
complaint, however, is “to be liberally construed,” and “a pro se complaint, however inartfully
pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Even under the liberal pleading standards afforded to pro se litigants, Plaintiff’s Complaint
contains too few factual allegations to sustain any of his claims against Defendants. Notably,
Defendants Stuart Parker, James Wright, and Michael Stephens are not mentioned at all in the
Complaint, other than in the case caption. ECF No. 1 at 1. Plaintiff has also failed to include in
the Complaint what entity employs cach of the individual Defendants, other than Defendant
McCurdy. These omissions prevent the Court from properly evaluating his claims against the
Defendants.

Regarding Plaintiff's claims, first, Plaintiff alleges his due process rights were violated
because he was “denied access to [the] school complaint process.” ECF No. 1 at2. When a student
faces expulsion, the requirements of due process are met when the student received advance notice
of the charges, a fair opportunity to be heard, and an impartial decision-maker. Goss v. Lopez, 419
U.S. 565, 579-81 (1975). Furthermore, particularly in the academic setting, “due process may be

satisfied by something less than a trial-like proceeding.” Henson v. Honor Comm. Of Univ. Va.,

 

 

 
719 F.2d 69, 74 (4th Cir. 1983). Plaintiff did receive notice of his disciplinary hearing, which he
attended. Id. at 3; see also ECF No. 16-3. Plaintiff also does not allege that the Advisory
Committee that recommended his expulsion was not impartial. Accordingly, Plaintiff does not
sufficiently allege a due process violation.

Next, Plaintiff alleges his equal protection rights were violated because he “had a right to
the same protections as all other students on campus.” ECF No. 19 at 2. Plaintiff, however, fails
to allege that he is a member of a protected class or that he was, in fact, treated differently than
other students. Without these preliminary allegations, the Court cannot proceed to analyze
Plaintiff's equal protection claim. Cf Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)
(“To succeed on an equal protection claim, a plaintiff must first demonstrate that he has been
treated differently from others with whom he is similarly situated and that the unequal treatment
was the.result of intentional or purposeful discrimination. Once this showing is made, the court
proceeds to determine whether the disparity in treatment can be justified under the requisite level
of scrutiny.”). Accordingly, Plaintiff does not sufficiently allege an equal protection violation.

Plaintiff then asserts an excessive force claim under 42 U.S.C. § 1983 regarding his arrest.
ECF Nos. | at 2~3, 1-1 at 1. Plaintiff alleges “Defendants retaliated by calling Baltimore City
Police Dep[artment] and by use of excessive force illegally arrested” him. ECF No. 1 at 2. In
Plaintiff's Response in Opposition, he states he was assaulted by Defendant Moore, and was
“further attacked by officer defendants.” ECF No. 19 at 2. Regarding Plaintiffs allegations that
he was “further attacked,” it is unclear whether Plaintiff is alleging an employee of B.C.C.C. or an
employee of the Baltimore City Police Department (which is not a Defendant in this action) used
excessive force against him during his arrest. Plaintiff does not allege what actions Defendants

took against him that caused the excessive force. Plaintiff also admits that he kicked Defendant

10

 

 
| DeGraffinried. ECF No. 1 at 3. It is unclear from the Complaint whether Plaintiff's kick preceded,
coincided with, or followed his allegations of excessive force; Plaintiff only alleges excessive force
was used during his arrest. /d. at 2. Because Plaintiff has not alleged who, other than Defendant
Moore, used excessive force, what actions contributed to the excessive force, or when the
excessive force occurred in relation to Plaintiff's kick, he does not sufficiently allege an excessive
force claim under § 1983.

Finally, Plaintiff asserts that Defendants retaliated against him by arresting him, expelling
him, and filing assault charges against him in violation of the First Amendment. ECF No. 1 at 2—
3. Generally, the First Amendment protects individuals from experiencing retaliatory actions for
engaging in protected speech. Hartman v. Moore, 547 U.S. 250, 256 (2006). To prevail on a
retaliation claim, the plaintiff must demonstrate a “causal connection” between the retaliatory
animus and the plaintiff's injury. Jd. at 259. When a plaintiff makes a First Amendment claim of
retaliatory arrest, the plaintiff must establish there was no probable cause for the arrest. Nieves v.
Bartlett, 139 $.Ct. 1715, 1725 (2019). Here, Plaintiff alleges the protected activity in which he
engaged was his request that Defendant Moore be arrested. ECF No. 1 at 2. To sustain his claim
for retaliation, Plaintiff must allege that his call for Defendant Mcore’s arrest was the cause of his
own subsequent arrest, expulsion, and assault charges. Furthermore, to sustain his claim for
retaliatory arrest, he must allege that his arrest was not supported by probable cause. Plaintiff has
failed to allege any of these facts. Accordingly, Plaintiff does not sufficiently allege a First
Amendment retaliation claim.

Accordingly, the Motion to Dismiss is GRANTED. Given Plaintiff's pro se status, he will

be GRANTED leave to amend the Complaint.

11

 
CONCLUSION
In conclusion, for the reasons stated herein, Defendant’s Motion to Dismiss (ECF No. 16)
is GRANTED. Defendant B.C.C.C. and individual Defendants in their official capacities are
DISMISSED with prejudice. Plaintiff is GRANTED leave to amend the Complaint. A separate
Order will follow.

Date: > { hfe 217 AL >

A. David Copperthite
United States Magistrate Judge

12
